HiggiNS, J.
The plaintiff noted only six exceptions during the trial. Each is the subject of a separate assignment of error. Assignments 1 and 2 bracket and designate as objectionable more than a page of the Court’s charge. In each instance a number of legal propositions are included and discussed. Many, if not all, are entirely free of objection. As presented, the objection is broadside and does not conform to Rule 21, Rules of Practice in the Supreme Court, 254 N.C. 785 (803, et seq.). The rule is stated in Doss v. Sewell, 257 N.C. 404 (409), 125 S.E. 2d 899: “. . . ‘This exception falls under the condemnation of the necessary rule of appellate practice that an exception must point out some specific part of the charge as erroneous, and that an exception to a portion of a charge embracing a number of propositions is insufficient if any one of the propositions *83is correct.’ Powell v. Daniel, 236 N.C. 489, 73 S.E. 2d 143, citing many cases.” Williams v. Boulerice, 269 N.C. 499, 153 S.E. 2d 95; In Re Adams Will, 268 N.C. 565, 151 S.E. 2d 59; Balint v. Grayson, 256 N.C. 490, 124 S.E. 2d 364.
Assignment of Error 3 challenges the Court’s instruction that if the plaintiff had the green light when she entered the intersection, she had the right to proceed through unless the defendant, in obedience to a green light, had already entered and was in the intersection, in which event it would be her duty to yield the right-of-way. The part of the charge objected to was addressed to the issue of plaintiff’s contributory negligence and the circumstances under which her negligence might be one of the proximate causes of the collision between the automobiles. The jury did not reach the issue of contributory negligence. We do not perceive any valid objection the plaintiff has to that part of the charge challenged by Assignment 3.
The fourth assignment relates to the proximate cause of the accident. The Court carefully charged as to the legal rights of each of the parties in traversing the intersection and gave instruction as to applicable law to the different factual situations disclosed by the evidence. The plaintiff’s evidence tended strongly to indicate at least as she crossed the line into the intersection the light had changed to green or was in the act of so changing. She admitted she did not stop. The city bus was parked on the outside lane. The driver intended to proceed through the intersection when the green light appeared. However, before the bus moved, the plaintiff passed it and struck the defendant’s vehicle.
The defendant’s evidence tended to show that the light was green for him; that he saw the bus stopped on a red light, but did not see plaintiff until she passed the bus and struck his vehicle in the intersection. The jury found the defendant was not negligent. The plaintiff does not challenge the sufficiency of the evidence to support that finding.
Assignments 5 and 6 are formal — 5 is addressed to the Court’s refusal to set the verdict aside, and 6 is addressed to the signing of the judgment. The record does not disclose any valid reason in law why the verdict and judgment should be disturbed.
No error.